Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162121(6)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re CERTIFIED QUESTIONS FROM THE                                                                   Elizabeth T. Clement
  UNITED STATES DISTRICT COURT,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
  EASTERN DISTRICT OF MICHIGAN,
  SOUTHERN DIVISION
  ________________________________________

  AFT MICHIGAN,
            Plaintiff,                                              SC: 162121
  v                                                                 USDC-ED: 4:17-cv-13292

  PROJECT VERITAS, et al.,
            Defendants,
  and

  MICHIGAN ATTORNEY GENERAL,
             Intervening Defendant.
  _________________________________________/

         On order of the Chief Justice, the joint motion and stipulation of the parties to
  establish a briefing schedule is GRANTED. The adjusted briefing schedule is as follows:
  (1) The primary briefs of plaintiff and the Attorney General in support of the plaintiff’s
  position are due on December 23, 2020; (2) the primary briefs of defendants and the
  Attorney General in support of the defendants’ position are due on January 27, 2021; and
  (3) the reply briefs of the plaintiff and the Attorney General in support of the plaintiff’s
  position are due on February 17, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 16, 2020

                                                                               Clerk